NOTE: ThiS order is nonprecedential

United States Court of Appeals
for the Federal Circuit

HAROLD V. DAVIS,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7107

Appeal from the United States Court of Veterans
Claims in case n0. 12-0396, Judge Mary J. Schoelen.

ON MOTION

Before PROST, MAYER, and REYNA, Circuit Judges.
PER CURIAM.

ORDER

Upon review of the parties’ briefs, the court considers
whether the judgment of the United States Court of
Appeals for Veterans Claims (Veterans Court) should be
summarily affirmed

HAROLD DAVIS V. SHINSEKI 2

Davis appeals from a decision of the Veterans Court
denying his petition for a writ of mandamus regarding a
pending service connection claim for hepatitis C. Davis’s
petition asserted that the Secretary of Veterans Affairs
was delaying action in Davis’s case by remanding it to the
regional office for further deve1opment, but the Veterans
Court found that Davis had not demonstrated undue
delay.

We review the Veterans Court’s denial of a claimant’s
petition for a writ of mandamus for an abuse of discretion.
See Lamb u. Principi, 284 F.3d 1378, 1384 (Fed. Cir.
2002). A writ of mandamus is an extraordinary remedy
and should not be issued unless the petitioner has no
other adequate alternative means to attain the desired
relief, and petitioner has established a clear and undispu-
table right to relief. See Cheney v. U.S. Dist. Court for
D.C., 542 U.S. 367, 380-81 (2004).

The Veterans Court here did not abuse its discretion
in denying Davis’s petition. As the Veterans Court ex-
plained, the Department of Veterans Affairs had been
moving forward with the case, and the delay involved in
obtaining operative reports, and scheduling an examina-
tion and hearing was not so extraordinary as to warrant
mandamus relief. Because it is clear that the Veterans
Court did not abuse its discreti0n, we summarily affirm.
See Joshua v. United Stotes, 17 F.3d 378, 380 (Fed. Cir.
1994) (“[S]ummary disposition is appropriate, inter alrla,
when the position of one party is so clearly correct as a
matter of law that no substantial question regarding the
outcome of the appeal exists." (citation omitted)).

Accordingly,
lT IS ORDERED THAT:

3 HAROLD DAVIS V. SHI[NSEKI

(1) The judgment of the Veterans Court is summarily
affirmed

(2) All pending motions are moot.
(3) Each side shall bear its own costs.

FOR TI-IE COURT

Au@ 1 9 299 /S/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Harold V. Davis

James R. Sweet, Esq.
s24

D
EALSFUB
ea‘zifl’t?ra.qc..n

AUG 1 0 2012
JAN HORBALV
CLEHK